DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2020 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities: In line 1, “a zipper-tape-attached” should be --the zipper-tape-attached--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pawloski (US 2004/0234172 A1) in view of Hugues et al (US 4,672,723 A, hereinafter Hugues) and Anzini et al. (US 2006/0111226 A1, hereinafter Anzini).
Regarding claim 24, Pawloski teaches a zipper-tape-attached bag body comprising: 
a bag main body with an at least one peripheral edge which is suitable as an opening; 
and a zipper tape comprising: 
a first mating member comprising a first belt-shaped base (188d-paragraph 41 and FIG. 4B) attached along the peripheral edge of the bag main body, and a stop portion (256a) provided to the first belt-shaped base; 
a second mating member comprising a second belt-shaped base (188c-paragraph 41 and FIG. 4B) attached along the peripheral edge of the bag main body and an engagement portion (262) being provided on the second belt-shaped base, the stop portion being configured to be mated with the engagement portion;
a male mating portion (244a) comprising a first nail (251b) positioned toward an interior of the bag main body and an additional nail (251a) provided on a side opposite a side from which the first nail protrudes; and
a female mating portion (244b) configured to be mated with the male mating portion, the male mating portion being provided on the first belt-shaped base and the female mating portion being provided on the second belt-shaped base in parallel to the stop portion and the engagement portion and near the at least one peripheral edge in relation to the stop portion and the engagement portion;

wherein the stop portion provided on the first belt-shaped base comprises a first protrusion (264) and a second nail (265) positioned on a surface of the first protrusion toward an interior of the bag main body and does not comprise a nail positioned toward the at least one peripheral edge;  
wherein the engagement portion provided on the second belt-shaped base comprises a second protrusion (262) and a third nail positioned on a surface of the second protrusion toward the at least one peripheral edge and does not comprise a nail positioned toward the interior of the bag main body, the third nail being configured to be engageable and disengageable with the second nail, and 
wherein the zipper tape is suitable for opening by grasping and pulling apart the at least one peripheral edge of the bag main body (paragraphs 28, 30, 41, 45-49 and FIG. 4B, 5A).
Pawloski teaches the male mating portion comprising the first nail positioned toward the interior and the additional nail provided on the side opposite the side from which the first nail protrudes but fails to teach the additional nail being a small nail smaller than the first nail. Pawloski teaches that either or both of the male and female closure elements may be symmetric or asymmetric about a longitudinal centerline, such that a closure element with an asymmetric configuration exhibits a first resistance to opening forces on one side of the closure element and a second different resistance to opening forces on the other side of the closure element (paragraph 30). Hugues teaches an analogous zipper-tape-attached bag body comprising: a male mating portion 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawloski by configuring the additional nail to be a small nail smaller than the first nail, as suggested by Pawloski and taught by Hugues, in order to enhance the resistance to opening from within the bag while ensuring that the bag is relatively easy to open from the outside of the bag
Pawloski also fails to teach the second belt-shaped base being attached to the bag main body on only one widthwise side of the second mating member. Anzini teaches an analogous zipper-tape-attached bag body comprising: a bag main body with an at least one peripheral edge which is suitable as an opening; and a zipper tape comprising mating members (8a, 8b) comprising first and second belt-shaped bases (30/32, 24/26) attached along respective peripheral edges of the bag main body, a first pair of interlocking elements (46/20-similar to the claimed male and female mating portion) and a second pair of interlocking elements (44/52-similar to the claimed stop portion and engagement portion), wherein the first and second pair of interlocking elements are provided on a respective one of the first and second belt-shaped bases 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawloski by alternatively configuring the second belt-shaped base to be attached to the bag main body on only one widthwise side of the second mating member, as taught by Anzini, in order to create a positive leverage effect that provides a greater resistance to internal opening forces. 
Regarding claim 4, Pawloski as modified by Hugues and Anzini teaches the bag of claim 24 above, wherein the zipper tape comprises a reinforcing portion (260) provided on at least one of the first and second belt-shaped bases, the reinforcing portion being arranged in parallel to the stop portion or the engagement portion and configured to be in contact with the stop portion or the engagement portion when the stop portion or the engagement portion are deformed (Pawloski: FIG. 5A).
Regarding claim 11, Pawloski as modified by Hugues and Anzini teaches a method for producing the zipper-tape-attached bag body of claim 24 above, the method comprising: attaching the zipper tape of claim 24 to a film and forming the film into a shape of a bag with the at least one peripheral edge which is suitable as an opening (Pawloski: paragraph 28).
Regarding claim 25, Pawloski as modified by Hugues and Anzini teaches the bag body of claim 24 above, wherein the stop portion provided on the first belt-shaped base and the engagement portion provided on the second belt-shaped base each consist of a protrusion and only one nail (Pawloski: Fig. 5A).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pawloski in view of Hugues and Anzini, as applied to claim 24 above, and further in view of Pawloski (US 2005/0271308 A1).
Regarding claim 3, Pawloski as modified by Hugues and Anzini teaches the bag of claim 24 above, but fails to teach the stop portion and the engagement portion comprising a plurality of pairs of the stop portion and the engagement portion.
Pawloski (‘308) teaches an analogous zipper-tape-attached bag body comprising a bag main body with an at least one peripheral edge which is suitable as an opening, and a zipper tape comprising: a first mating member (50a) comprising a first belt-shaped base attached along the peripheral edge of the bag main body, and a stop portion (78) provided to the first belt-shaped base, and a second mating member (50b) comprising a second belt-shaped base attached along the peripheral edge of the bag main body and an engagement portion (72) being provided on the second belt-shaped base, the stop portion being configured to be mated with the engagement portion. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawloski (‘172) by providing a plurality of pairs of the stop portion and the engagement portion, as taught by Pawloski (‘308), in order to further enhance the bag closure and in order to provide the bag closure with additional closure characteristics. 
Regarding claim 6, Pawloski as modified by Hugues and Anzini teaches the bag of claim 24 above, but fails to teach the male mating portion and the female mating portion comprising a plurality of pairs of the male mating portion and the female mating portion.
Pawloski (‘308) teaches an analogous zipper-tape-attached bag body comprising a bag main body with an at least one peripheral edge which is suitable as an opening, and a zipper tape comprising: a first mating member (50a) comprising a first belt-shaped base attached along the peripheral edge of the bag main body and a stop portion (78) provided to the first belt-shaped base, a second mating member (50b) comprising a second belt-shaped base attached along the peripheral edge of the bag main body and an engagement portion (72) being provided on the second belt-shaped base, the stop portion being configured to be mated with the engagement portion, a male mating portion (44a) comprising a first nail (64) and a small nail (B) smaller than the first nail and provided on a side opposite a side from which the first nail protrudes, 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pawloski (‘172) by providing a plurality of pairs of the male mating portion and the female mating portion, as taught by Pawloski (‘308), in order to further enhance the bag closure and in order to provide the bag closure with additional closure characteristics. 
Response to Arguments
Applicant's arguments filed June 29, 2020 have been fully considered but they are moot because the new ground of rejection relies on a different combination of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/           Examiner, Art Unit 3734                   

/JES F PASCUA/           Primary Examiner, Art Unit 3734